                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


JOHN VEYSEY,
                                                 JUDGMENT IN A CIVIL CASE
      Petitioner,
                                                     Case No. 16-cv-299-wmc
v.

LOUIS WILLIAMS, II, Warden,
Federal Correctional Institution – Oxford,

      Respondent.


      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner John Veysey’s petition for a writ of habeas corpus under 28 U.S.C. § 2241

and dismissing this case with prejudice.

              /s/                                                10/30/2018

           Peter Oppeneer, Clerk of Court                           Date
